Title: To John Adams from Horatio Gates Spafford, 1 November 1813
From: Spafford, Horatio Gates
To: Adams, John


                            Esteemed Friend—
                            Albany, 11 Mo. 1, 1813.
                        

I have been duly favored with thy kind Letter of the 16th ultimo, & avail myself of a privilege to convey through thy hands to thy Son, for the Emperor of Russia, a copy of my Gazetteer of the State of New-York. All conveyances are uncertain;—this must take its chance. Should it nark thy Son, I pray thou let him know the high sentiments of esteem which I entertain, & the obligations he would confer, by presenting my book to the Emperor. Profoundly prostrated with a sense of thy great goodness of condescension, I offer thee my warmest thanks.
Since the receipt of thy former Letter, I have used a little freedom, the result of which affords me a high gratification. In writing to the late Gov. Jay, I copied thy  remark on him, with some little prefatory explanation. Since which I am favored with his letter of the 20th. of October, 1813, from which I copy his notice of that communication.
“I consider your having communicated to me the extract of a Letter from Mr. Adams to you, as a favor. The sentiments expressed in it respecting me, immediately recalled to my recollection Times & Seasons when his services for his country, & his friendship for me, made it my duty, on all proper occasions, to acknowledge & bear testimony to both,” &c. &c.—I hope thou wilt not reprove my freedom, to lessen the pleasure I derive from it.
The American Academy of Arts & Sciences, in Boston—Does that Institution admit other than the Citizens of Massachusetts to its honors? I think I should like to be a Member; & should thou suggest it, would the intimation from me be deemed improper? With very great esteem & grateful regards, thy friend, 

Horatio Gates Spafford